NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



TRUSTBIZ, LLC, as trustee only under        )
the 4124 Harbor Lake Land Trust             )
dated the 23d day of October 2014,          )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-2794
                                            )
US BANK, N.A., as trustee, in trust for the )
holders of the J.P. Morgan Alternative      )
Loan Trust 2006-A1 Mortgage                 )
Pass-Through Certificates,                  )
                                            )
              Appellee.                     )
                                            )

Opinion filed September 12, 2018.

Appeal from the Circuit Court for
Hillsborough County; Cheryl Thomas,
Judge.

Ivan D. Ivanov of the Ivanov Law Firm,
P.A., Tampa, for Appellant.

Sarah T. Weitz of Weitz & Schwartz, P.A.,
Fort Lauderdale, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, VILLANTI, and ATKINSON, JJ., Concur.